Exhibit 10.1

LOGO [g174480ex10_1page01.jpg]

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, NY 10036

April 12, 2011

Silgan Holdings Inc.

4 Landmark Square

Suite 400

Stamford, CT 06901

Project Sailfish

Amended and Restated Commitment Letter

Ladies and Gentlemen:

This Amended and Restated Commitment Letter amends and restates in its entirety
the Commitment Letter dated as of April 2, 2011 (the “Original Commitment
Letter”) by and among Silgan, Bank of America and Merrill Lynch (each as defined
below) and supersedes it in all respects, and the Original Commitment Letter
shall be of no further force and effect.

You have advised Bank of America, N.A. (“Bank of America”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch” and, together with Bank of
America, “we” or “us”or the “Commitment Parties”) that Silgan Holdings Inc.
(“Silgan”, or “you”), a Delaware corporation, intends to acquire (the
“Acquisition”) Graham Packaging Company Inc., a Delaware corporation (the
“Acquired Business”) from its current equity holders. The Acquisition will be
effected through the merger of the Acquired Business with and into Silgan, with
Silgan surviving such merger. After giving effect to the Transaction (as
hereinafter defined), Silgan will own all of the assets of the Acquired Business
immediately prior to the consummation of the Transaction, including the equity
in any subsidiaries owned by the Acquired Business immediately prior to the
consummation of the Transaction, and will continue to hold all assets held by
Silgan as of immediately prior to the consummation of the Transaction, including
the equity in any subsidiaries owned by Silgan. Silgan, the Acquired Business
and their respective subsidiaries are sometimes collectively referred to herein
as the “Companies”.

You have also advised us that you intend to finance the Acquisition, the
repayment or redemption of certain existing indebtedness of the Companies (the
“Refinancing”), the costs and expenses related to the Transaction and the
ongoing working capital and other general corporate purposes of the Companies
after consummation of the Acquisition from the following sources (and that no
financing other than the financing described herein will be required in
connection with the Transaction): (a) common equity of Silgan in an aggregate
amount not less than 20% of the total consideration paid for the equity of the
Acquired Business; (b) up to $4,000 million in senior secured credit facilities
of Silgan (collectively, the “Senior Credit Facilities”), comprised of (i) term
loan facilities of $3,200 million, consisting of a term loan A facility of $900
million and a term loan B facility (which, at the option of Silgan and the
Commitment Parties, may be replaced by one or more senior note facilities that
will reduce the principal amount of the term loan B facility on a dollar-for
dollar basis) of $2,300 million, and (ii) a revolving credit facility of up to
$800 million; (c) in the event any holder of the Acquired Business’ 8.25% Senior
Unsecured Notes due 2017 and 8.25% Senior Unsecured Notes (the “Existing Senior
Notes”) tender their Existing Senior Notes pursuant to the Change of Control
Offer (as defined in the indenture governing the Existing Senior Notes) to be
made in connection with the Transactions (the “Put”), an amount equal to

1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39 40 41 42 43



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page02.jpg]

 

the principal of Existing Senior Notes tendered pursuant to the Put, but in no
event more than $500 million in gross proceeds from the issuance and sale by
Silgan of senior unsecured notes (the “Senior Notes”) or, if the Senior Notes
are not issued and sold on or prior to the date of consummation of the
Acquisition, an amount equal to the face amount of Existing Senior Notes
tendered pursuant to the Put, but in no event more than $500 million, in senior
unsecured loans (the “Senior Bridge Loans” and, together with any Senior
Rollover Loans and Senior Exchange Notes (each as defined in Annex II hereto),
the “Senior Bridge Facility”, as interim financing for the mandatory redemption
of Existing Senior Notes pursuant to the Put, (d) up to $400 million in gross
proceeds from the issuance and sale by Silgan of senior subordinated unsecured
notes (the “Subordinated Notes”) or, if the Subordinated Notes are not issued
and sold on or prior to the date of consummation of the Acquisition, $400
million in senior subordinated unsecured loans (the “Subordinated Bridge Loans”
and, together with any Subordinated Rollover Loans and Subordinated Exchange
Notes (each as defined in Annex III hereto), the “Subordinated Bridge Facility”)
and (e) available cash on hand of Silgan. The Subordinated Bridge Loans together
with the Senior Bridge Loans are hereinafter collectively referred to as the
“Bridge Loans”. The Senior Notes and the Subordinated Notes are hereinafter
collectively referred to as the “Notes”. The Subordinated Bridge Facility and
the Senior Bridge Facility are hereinafter collectively referred to as the
“Bridge Facilities”. The Bridge Facilities together with the Credit Facilities
are hereinafter collectively referred to as the “Facilities”. The Acquisition,
the Refinancing, the entering into and funding of the Senior Credit Facilities,
the issuance and sale of the Notes or the entering into and funding of the
Bridge Loans and all related transactions are hereinafter collectively referred
to as the “Transaction”. The date of consummation of the Acquisition is referred
to herein as the “Closing Date”.

1. Commitments. In connection with the foregoing, (a) Bank of America is pleased
to advise you of its commitment to provide the full principal amount of each of
the Senior Credit Facilities in the amounts set forth in clause (b) of the
immediately preceding paragraph (in such capacity, the “Initial Senior Lender”)
and its willingness to act as the sole and exclusive syndication agent (in such
capacity, the “Senior Syndication Agent”) for the Senior Credit Facilities, all
upon the terms of this Commitment Letter and subject only to the conditions set
forth in the first sentence of Section 5 of this Commitment Letter and in Annex
IV hereto (the “Funding Conditions”) (collectively, the “Senior Financing
Summary of Terms”), (b) Merrill Lynch is pleased to advise you of its
willingness, and you hereby engage Merrill Lynch, to act as lead arranger and
bookrunning manager (in such capacity, the “Senior Lead Arranger”) for the
Senior Credit Facilities, and in connection therewith to form a syndicate of
lenders for the Senior Credit Facilities (collectively, the “Senior Lenders”) in
consultation with you, including Bank of America, (c) Bank of America is pleased
to advise you of its commitment to provide the full principal amount of the
Senior Bridge Loans (in such capacity, the “Initial Senior Bridge Lender”) and
its willingness to act as the sole and exclusive syndication agent (in such
capacity, the “Senior Bridge Syndication Agent”) for the Senior Bridge Loans,
all upon the terms of this Commitment Letter and subject only to the Funding
Conditions (collectively, the “Senior Bridge Summary of Terms”), (d) Merrill
Lynch is also pleased to advise you of its willingness, and you hereby engage
Merrill Lynch, to act as lead arranger and bookrunning manager (in such
capacity, the “Senior Bridge Lead Arranger”) for the Senior Bridge Loans, and in
connection therewith to form a syndicate of lenders for the Senior Bridge Loans
(collectively, the “Senior Bridge Lenders”) in consultation with you, including
Bank of America, (e) Bank of America is pleased to advise you of its commitment
to provide the full principal amount of the Senior Subordinated Bridge Loans (in
such capacity, the “Initial Subordinated Bridge Lender”, and, together with the
Initial Senior Lender and Initial Senior Bridge Lender, the “Initial Lenders”)
and its willingness to act as the sole and exclusive syndication agent (in such
capacity, the “Subordinated Bridge Syndication Agent”, and, together with the
Senior Syndication Agent and the Senior Bridge Syndication Agent, each, a
“Syndication Agent” and together, the “Syndication Agents”) for the Subordinated
Bridge Loans, all upon the terms of this Commitment Letter and subject only to
the Funding Conditions (collectively, the “Subordinated Bridge Summary of
Terms”, and, together with the

-2-

44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70
71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page03.jpg]

 

Senior Financing Summary of Terms and the Senior Bridge Summary of Terms, the
“Summaries of Terms”), (f) Merrill Lynch is also pleased to advise you of its
willingness, and you hereby engage Merrill Lynch, to act as lead arranger and
bookrunning manager (in such capacity, the “Subordinated Bridge Lead Arranger”)
for the Subordinated Bridge Loans, and in connection therewith to form a
syndicate of lenders for the Subordinated Bridge Loans (collectively, the
“Subordinated Bridge Lenders”, and, together with the Senior Lenders and the
Senior Bridge Lenders, the “Lenders”) in consultation with you, including Bank
of America. Merrill Lynch acting in its capacity as Senior Lead Arranger and/or
Senior Bridge Lead Arranger and/or Subordinated Bridge Lead Arranger is
sometimes referred to herein as the “Lead Arranger”. This letter agreement,
together with the Summaries of Terms, is herein called the “Commitment Letter”.
It is understood and agreed that Bank of America and Merrill Lynch will have
“lead left” placement on all marketing materials relating to the Facilities and
will perform the duties and exercise the authority customarily performed and
exercised by them in such role, including acting as sole manager of the physical
books. You may appoint up to three additional financial institutions reasonably
acceptable to us as additional lead arrangers (one of which may be designated as
having “lead left” placement on all marketing materials for the Senior Credit
Facilities) (each a “Senior Joint Lead Arranger”, “Senior Bridge Joint Lead
Arranger” or “Subordinated Bridge Joint Lead Arranger” as applicable, and
collectively with the Senior Lead Arranger, Senior Bridge Lead Arranger, or
Subordinated Bridge Lead Arranger, as applicable, the “Senior Joint Lead
Arrangers”, “Senior Bridge Joint Lead Arrangers” or “Subordinated Bridge Joint
Lead Arrangers” as applicable) and joint bookrunners (each a “Senior Joint
Bookrunner”, “Senior Bridge Joint Bookrunner” or “Subordinated Bridge Joint
Book-runner” as applicable, and collectively with Merrill Lynch in its capacity
as bookrunner for the Senior Secured Facility, the Senior Bridge Facility, or
Subordinated Bridge Facility, as applicable, the “Senior Joint Bookrunners”,
“Senior Bridge Joint Bookrunners” or “Subordinated Bridge Joint Bookrunners” as
applicable) for each of the Facilities in a manner and with economics determined
by you in consultation with the Lead Arranger; provided that after giving effect
to such appointments, (x) no such financial institution shall be allocated
economics in excess of that allocated to Bank of America, (y) Bank of Amer-ica
shall retain no less than 45% of the economics with respect to each tranche of
the Senior Credit Facilities and 100% of the economics with respect to the
Bridge Facilities and (z) if such financial institution is receiving any
economics with respect to any tranche of the Senior Credit Facilities, such
financial institution shall have committed to provide a pro rata portion of each
tranche of the Senior Credit Facilities equal to the economics allocated to it
with respect to the Senior Credit Facilities. No other compensation shall be
paid by Silgan in connection with the Facilities except as set forth in this
Commitment Letter and the Fee Letter (as hereinafter defined). The commitments
of the Initial Lenders in respect of the Facilities and the undertaking of the
Lead Arranger to provide the services described herein are subject to the
satisfaction of each of the conditions precedent set forth herein and in the
Summaries of Terms. All capitalized terms used and not otherwise defined herein
shall have the same meanings as specified therefor in the Summaries of Terms.

2. Syndication. The Lead Arranger intends to commence syndication of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter. You agree to actively assist, and to use your commercially
reasonable efforts to cause the Acquired Business and its subsidiaries to
actively assist, the Lead Arranger in achieving a syndication of each such
Facility that is satisfactory to the Lead Arranger. Such assistance shall
include (a) your providing and causing your advisors to provide, and using your
commercially reasonable efforts to cause the Acquired Business, its subsidiaries
and its advisors to provide, the Lead Arranger and the Lenders upon request with
all information reasonably deemed necessary by the Lead Arranger to complete
such syndication, including, but not limited to, information and evaluations
prepared by you, the Acquired Business and your and its advisors, or on your or
its behalf, relating to the Transaction (including the Projections (as
hereinafter defined), (b) your preparation, within 20 business days of the date
hereof, of an information memorandum with respect to each of the Facilities in
form and substance customary for transactions of this type and otherwise
reasonably

-3-

93 94 95 96 97 98 99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114
115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134
135 136 137 138 139 140 141



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page04.jpg]

 

satisfactory to the Lead Arranger (each, an “Information Memorandum”) and other
customary materials to be used in connection with the syndication of each such
Facility (collectively with the Summaries of Terms and any additional summary of
terms prepared for distribution to Public Lenders (as hereinafter defined)), the
“Information Materials”), (c) your using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arranger benefit from your
existing lending relationships and the existing banking relationships of the
Acquired Business, (d) your using your commercially reasonable efforts to obtain
monitored public corporate credit or family ratings of Silgan after giving
effect to the Transaction and ratings of the Senior Credit Facilities, the
Senior Bridge Loans, the Subordinated Bridge Loans, and the Senior Notes and the
Subordinated Notes from Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”)
(collectively, the “Ratings”) and (e) your otherwise assisting the Lead Arranger
in its syndication efforts, including by making your officers and advisors, and
using your commercially reasonable efforts to make the officers and advisors of
the Acquired Business, available from time to time to attend and make
presentations regarding the business and prospects of the Companies and the
Transaction at one or more meetings of prospective Lenders.

It is understood and agreed that none of the Companies shall syndicate or issue,
attempt to syndicate or issue, announce or authorize the announcement of the
syndication or issuance of, or engage in discussions concerning the syndication
or issuance of, any debt of the Companies (other than the Facilities and the
Notes), including any renewals or refinancings of any existing debt, without the
prior written consent of the Lead Arranger (it being understood that this
condition shall survive the Closing Date as a covenant until the Successful
Syndication (as defined in the Fee Letter) of the Facilities). It is further
understood and agreed that the Lead Arranger will manage and control all aspects
of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood that no Lender participating
in the Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein and in the Summaries of Terms.
It is also understood and agreed that the amount and distribution of the fees
among the Lenders will be at the sole and absolute discretion of the Lead
Arranger.

Without limiting your obligation to assist with the syndication efforts as set
forth above, it is understood and agreed that the commitments of the Initial
Lenders hereunder are not subject to the commencement or completion of the
syndication of the Facilities or any of them.

3. Information Requirements. You hereby represent, warrant and covenant that (a)
all written information, other than Projections (as defined below), that has
been or is hereafter made available to the Lead Arranger or any of the Lenders
by or on behalf of you or any of your representatives or, to our knowledge, by
or on behalf of the Acquired Business or any of its representatives in
connection with any aspect of the Transaction (the “Information”) is or will,
when furnished, be, taken as a whole (and after giving effect to all supplements
and updates thereto), complete and correct in all material respects and does not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
and (b) all financial projections concerning the Companies that have been or are
hereafter made available to the Lead Arranger or any of the Lenders by or on
behalf of you or any of your representatives or, to our knowledge, by or on
behalf of the Acquired Business or its representatives (the “Projections”) have
been or will be prepared in good faith based upon assumptions that you believe
to be reasonable at the time made and at the time such Projections are made
available to the Lead Arranger or any of the Lenders, it being recognized by the
Lead Arranger and the Lenders that such Projections are not to be viewed as
facts, are subject to significant uncertainties, that actual results during the
period or periods covered by any such Projections may differ from the projected
results and such differences may be material, and that no assurance can be given
that the projected results will be realized. You agree that if at any time prior
to the Closing Date and, if requested

-4-

142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161
162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181
182 183 184 185 186 187 188 189



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page05.jpg]

 

by us, for such period thereafter as is necessary to complete the syndication of
the Facilities any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
prepared and furnished, and such representations were being made, at such time,
then you will promptly supplement, or cause to be supplemented, the Information
and Projections so that such representations will be correct at such time. In
issuing this commitment and in arranging and syndicating each of the Facilities,
the Commitment Parties are and will be using and relying on the Information and
the Projections without independent verification thereof. The Information and
Projections provided to the Lead Arranger prior to the date hereof are
hereinafter referred to as the “Pre-Commitment Information”.

You acknowledge that (a) the Lead Arranger on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arranger on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arranger in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the terms of the Facilities and (c) other materials intended for
prospective Lenders after the initial distribution of the Information Materials,
including drafts and final versions of definitive documents with respect to the
Facilities. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arranger will not distribute
such materials to Public Lenders without further discussions with you. You agree
that Information Materials made available to prospective Public Lenders in
accordance with this Commitment Letter shall not contain MNPI.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
also agree to reimburse the Commitment Parties from time to time on demand for
all reasonable out-of-pocket fees and expenses (including, but not limited to,
the reasonable fees, disbursements and other charges of a single law firm as
counsel to the Lead Arranger, the Senior Syndication Agent, the Senior Bridge
Syndication Agent and the Subordinated Bridge Syndication Agent, and of any
local counsel to the Lenders retained by the Lead Arranger and due diligence
expenses) incurred in connection with the Facilities, the syndication thereof,
the preparation of the Credit Documentation therefor and the other transactions
contemplated hereby, whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of

-5-

190 191 192 193 194 195 196 197 198 199 200 201 202 203 204 205 206 207 208 209
210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229
230 231 232 233 234 235



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page06.jpg]

 

credit are made under either of the Facilities. You acknowledge that we may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, the Syndication Agents, the Lead Arranger, each Joint Bookrunner, each
Joint Lead Arranger, each other Lender and each of their affiliates, successors
and assigns and their respective officers, directors, employees, agents,
advisors and other representatives (each, an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction and any of the other transactions contemplated thereby
or (b) the Facilities, or any use made or proposed to be made with the proceeds
thereof (in all cases, whether or not caused or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnified
Party), except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence, willful
misconduct or bad faith. In the case of any claim, litigation, investigation or
proceeding (any of the foregoing, a “Proceeding”) to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
Proceeding is brought by you, your equity holders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transaction is consummated. You also agree that
no Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you, the or your subsidiaries or affiliates or
to your respective equity holders or creditors or any other person arising out
of, related to or in connection with any aspect of the Transaction, except to
the extent of direct (as opposed to special, indirect, consequential or
punitive) damages determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, willful misconduct or bad faith. It is further agreed that the
Commitment Parties shall only have liability to you (as opposed to any other
person), and that the Commitment Parties shall be severally liable solely in
respect of their respective commitments to the Facilities, on a several, and not
joint, basis with any other Lender, and that such liability shall only arise to
the extent damages have been caused by breach of the Commitment Parties’
respective obligations hereunder to negotiate in good faith the Credit
Documentation on the terms set forth in this Commitment Letter and the Fee
Letter, as determined in a final, non-appealable judgment by a court of
competent jurisdiction. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct, actual damages resulting from the gross negligence, willful misconduct
or bad faith of such Indemnified Party as determined by a final, non-appealable
judgment of a court of competent jurisdiction. You shall not, without the prior
written consent of an Indemnified Party (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
Proceeding against an Indemnified Party in respect of which indemnity could have
been sought hereunder by such Indemnified Party unless (i) such settlement
includes an unconditional release of such Indemnified Party from all liability
or claims that are the subject matter of such Proceeding and (ii) does not
include any statement as to any admission. You shall not be responsible or
liable for any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) which may be alleged as a result of this
letter, the Fee Letter or the financing contemplated hereby except to the extent
such damages would otherwise be subject to indemnification pursuant to the terms
of this paragraph.

-6-

236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255
256 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 273 274 275
276 277 278 279 280 281 282 283 284



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page07.jpg]

 

5. Conditions to Financing. The commitment of the Initial Senior Lender in
respect of the Senior Credit Facilities, the commitment of the Initial Senior
Bridge Lender in respect of the Senior Bridge Loans, the commitment of the
Initial Subordinated Bridge Lender in respect of the Subordinated Bridge Loans
and the undertaking of the Lead Arranger to provide the services described
herein are subject to the satisfaction of each of the conditions set forth in
Annex IV hereto and to the negotiation, execution and delivery of definitive
documentation with respect to each such Facility consistent with this Commitment
Letter and Section 3 of the Fee Letter (the “Credit Documentation”), it being
understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder (including compliance with the terms of the Commitment
Letter, Fee Letter and Credit Documentation) other than the Funding Conditions
and, upon satisfaction of the Funding Conditions, the initial funding under the
Facilities shall occur.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, the only representations relating
to the Acquired Business, its subsidiaries and its businesses the accuracy of
which shall be a condition to the availability of the Facilities on the Closing
Date shall be (i) the representations made by or with respect to the Acquired
Business and its subsidiaries in the Acquisition Agreement (as hereinafter
defined) as are material to the interests of the Lenders, but only to the extent
that you have the right to terminate your obligations under the Acquisition
Agreement, or to decline to consummate the Acquisition pursuant to the
Acquisition Agreement, as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations (as hereinafter defined). For purposes hereof,
“Specified Representations” means the representations and warranties set forth
in the Credit Documentation relating to corporate status, corporate power and
authority to enter into the Credit Documentation, due authorization, execution,
delivery and enforceability of the Credit Documentation, no conflicts with or
consents under laws or the charter documents of Silgan and its subsidiaries (in
each case with respect to the Transaction) (other than consents that have been
obtained), solvency, absence of litigation with respect to the Facilities or the
Notes, Federal Reserve margin regulations, the U.S.A. Patriot Act, the
Investment Company Act, status of the Senior Credit Facility and Senior Bridge
Facility as senior debt, the creation, validity, priority and perfection of the
security interests granted in the intended collateral (it being understood that
to the extent any security interest in the intended collateral (other than any
collateral the security interest in which may be perfected by the filing of a
UCC financing statement, the filing of short-form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office
or the delivery of certificates evidencing equity interests) is not provided on
the Closing Date after your use of commercially reasonable efforts to do so, the
provision of such perfected security interest(s) shall not constitute a
condition precedent to the availability of the Facilities on the Closing Date
but shall be required to be delivered after the Closing Date pursuant to
arrangements to be mutually agreed). It is understood and agreed that the terms
of the Credit Documentation and the closing deliverables enumerated in Annex IV
shall be in a form such that they do not impair the availability of the
Facilities on the Closing Date if the Funding Conditions are satisfied. This
paragraph is referred to as the “Funding Provision.”

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your accountants, attorneys and
other professional advisors in connection with the Transactions, (ii) pursuant
to the order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the advice of your legal counsel (in which
case you agree to inform us promptly thereof, to the extent not prohibited by
law, rule or regulations), and (iii) this Commitment Letter and the Fee Letter
(redacted in a customary manner) may be disclosed on a confidential basis to the
board of directors, attorneys, independent auditors, and advisors of the
Acquired Business in connection with their consideration of the Transaction, and
(iv) to the extent that

-7-

285 286 287 288 289 290 291 292 293 294 295 296 297 298 299 300 301 302 303 304
305 306 307 308 309 310 311 312 313 314 315 316 317 318 319 320 321 322 323 324
325 326 327 328 329 330 331 332 333



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page08.jpg]

 

such information becomes publicly available other than by reason of disclosure
in violation of this agreement by the Commitment Parties.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates,
(iii) to the extent that such information becomes publicly available other than
by reason of disclosure in violation of this agreement by the Commitment
Parties, (iv) to the Commitment Parties’ affiliates, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties or
(viii) to potential Lenders, participants or assignees who agree to be bound by
the terms of this paragraph (or language substantially similar to this paragraph
or as otherwise reasonably acceptable to you and each Commitment Party,
including as may be agreed in any confidential information memorandum or other
marketing material). This paragraph shall terminate on the first anniversary of
the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives who need to know such information in connection
with the services and transactions contemplated hereby, any information
concerning the Companies or any of their respective affiliates that is or may
come into the possession of the Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory,

-8-

334 335 336 337 338 339 340 341 342 343 344 345 346 347 348 349 350 351 352 353
354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 370 371 372 373
374 375 376 377 378 379 380 381



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page09.jpg]

 

agency or fiduciary responsibility in your or your affiliates’ favor with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether any of the Commitment Parties has advised or is
currently advising you or your affiliates on other matters) and the Commitment
Parties have no obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this Commitment Letter and (vi) the Commitment Parties and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Commitment Parties with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of paragraphs 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the Senior Credit Facilities and funding of the Bridge
Facility.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such

-9-

382 383 384 385 386 387 388 389 390 391 392 393 394 395 396 397 398 399 400 401
402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421
422 423 424 425 426 427



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page10.jpg]

 

court may be enforced in any other courts to whose jurisdiction you are or may
be subject by suit upon judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof. No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates.

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 5:00 p.m. (New York
City time) on April 13, 2011, whereupon the undertakings of the parties with
respect to the Facilities shall become effective to the extent and in the manner
provided hereby. This offer shall terminate with respect to the Facilities if
not so accepted by you at or prior to that time. Thereafter, all commitments and
undertakings of the Commitment Parties hereunder will expire on the earliest of
(a) January 20, 2012, unless the Closing Date occurs on or prior thereto,
(b) the closing of the Acquisition without the use of the Senior Credit
Facilities and the Subordinated Bridge Facility, (c) the acceptance by the
Acquired Business or any of its affiliates of an offer for all or any
substantial part of the capital stock or property and assets of the Acquired
Business or any of its subsidiaries, other than as part of the Transaction, and
(d) the termination of the Acquisition Agreement. If the Closing Date occurs and
the Senior Credit Facility and the Subordinated Bridge Loans (or the
Subordinated Notes) are funded or issued, then the commitments of the Senior
Bridge Lenders shall survive until the later of the Change of Control Purchase
Date (as defined in the indenture governing the Existing Senior Notes) and the
expiration of the Change of Control Offer period in respect of the Put.

[The remainder of this page intentionally left blank.]

-10-

428 429 430 431 432 433 434 435 436 437 438 439 440 441 442 443 444 445 446 447
448 449 450 451 452 453 454 455 456 457



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Michael Grimes

--------------------------------------------------------------------------------

    Name:   Michael Grimes     Title:   Director

MERRIL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Michael Grimes

--------------------------------------------------------------------------------

    Name:   Michael Grimes     Title:   Director

 

 

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

470      The provisions of this Commitment Letter are 471     
accepted and agreed to as of the date first written 472      above:

473      SILGAN HOLDINGS INC. 474      By:   /s/ Robert B. Lewis


--------------------------------------------------------------------------------

475          Name:   Robert B. Lewis 476          Title:  
Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page13.jpg]

 

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

SENIOR CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.
In this Commitment Letter, including the Annexes thereto, the phrase
“substantially consistent with the provisions of the Existing Bank Credit
Documentation” means substantially consistent with the senior bank credit
agreement of Silgan as in effect on the date hereof (the “Existing Bank Credit
Agreement”) and the related credit and collateral documentation, in each case
subject to modifications (i) reasonably determined by the Lead Arranger in
consultation with Silgan to be necessary in order to ensure a Successful
Syndication (as defined in the Fee Letter) of the Facilities, (ii) to reflect
the Acquisition, the size of the business of Silgan and its subsidiaries pro
forma for the Acquisition, the structure of the new senior secured credit
facilities, prevailing market conditions and the operational requirements of
Silgan upon consummation of the Transaction as may be agreed to by the Lead
Arranger and Silgan and (iii) with such improvements in favor of the Borrowers
as may be agreed to by the Lead Arranger and Silgan (it being understood that
the provisions of Section 3 of the Fee Letter shall govern the modifications
that may be made with respect to those terms that are the subject of such
Section 3).

Borrower:

Silgan Holdings Inc. (“Silgan”), Silgan Containers LLC (“Containers”), Silgan
Plastics LLC (“Plastics”), Silgan Containers Manufacturing Corporation
(“Manufacturing”), Silgan Can Company (“CanCo”), Silgan Plastics Canada Inc.
(“Canada”) and such other Revolving Borrowers (as defined below) as may be party
to the credit agreement governing the Senior Credit Facilities (the “Credit
Agreement”) from time to time, (together with Silgan, Containers, Plastics,
Manufacturing, CanCo, Canada and each other Revolving Borrower, the “Borrowers”
and each individually, a “Borrower”).

“Revolving Borrowers” means Containers, Plastics, CanCo, and one or more other
wholly-owned subsidiaries of Silgan approved by the Administrative Agent and on
a basis substantially consistent with the provisions of the Existing Bank Credit
Documentation.

Guarantors:

Silgan, each other Borrower (except as provided below) and each other existing
or newly created or acquired subsidiary of Silgan which is directly or
indirectly owned by Silgan (collectively, the “Credit Parties”) shall be
required to provide an unconditional guaranty of all amounts owing under the
Senior Credit Facilities, subject to exceptions substantially consistent with
the provisions of the Existing Bank Credit Documentation. Any special purpose
subsidiary of Silgan formed to enter into a receivables securitization financing
(such financing, the “Receivables Financing”) shall not be required to enter
into any guaranty of the Senior Credit Facilities, CanCo shall not be required
to guaranty the obligations of the other Borrowers to the extent that the terms
of the Campbell Can Acquisition Documents (as defined in the Existing Bank
Credit Agreement) prohibit such a guaranty, no foreign subsidiary of Silgan
shall be required to guaranty the obligations of Silgan or any U.S. subsidiary
of Silgan under the Senior Credit Facilities and guaranties by foreign
subsidiaries of Silgan shall otherwise be provided on a

Annex I-1

477 478 479 480 481 482 483 484 485 486 487 488 489 490 491 492 493 494 495 496
497 498 499 500 501 502 503 504 505 506 507 508 509 510 511 512 513 514 515 516
517 518 519 520 521 522



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page14.jpg]

 

basis substantially consistent with the provisions of the Existing Bank Credit
Documentation.

Administrative and Collateral Agent:

A financial institution selected by the Initial Senior Lender, acceptable to the
Lead Arranger and Silgan, will act as sole and exclusive administrative and
collateral agent for the Senior Lenders (the “Administrative Agent”).

Lead Arranger and Bookrunning Manager:

Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) will act as
lead arranger and bookrunning manager for the Senior Credit Facilities (the
“Senior Lead Arranger”). Silgan may appoint up to two additional joint lead
arrangers and joint bookrunners, reasonably acceptable to Merrill Lynch, for the
Senior Credit Facilities (together with the Senior Lead Arranger, each a “Senior
Joint Lead Arranger”).

Syndication Agent:

Bank of America, N.A. (“Bank of America”).

Senior Lenders:

Bank of America and other banks, financial institutions and institutional
lenders selected by the Senior Lead Arranger in consultation with Silgan.

Senior Credit Facilities:

An aggregate principal amount of up to $4,000 million will be available through
the following facilities (it being understood and agreed that the Initial Senior
Lender and Silgan may mutually agree to change the allocation between the Term A
Facility and the Term B Facility):

Term A Facility: $900 million in term loan “A” facilities, all of which will be
drawn on the Closing Date, in U.S. Dollars with Silgan as Borrower, and in
foreign currencies (including, without limitation, Euros, Pounds Sterling and
Canadian Dollars) and with other Borrowers to be determined by mutual agreement
of the Lead Arranger and Silgan.

Term B Facility: a $2,300 million term loan facility with Silgan as the
borrower, all of which will be drawn on the Closing Date (together with the Term
A Facilities, the “Term Loan Facilities”).

Revolving Credit Facility: an $800 million multicurrency revolving credit
facility, available to Silgan and the other Revolving Borrowers (provided, that
no more than $75 million of the Revolving Credit Facility may be utilized by
CanCo) from time to time on or after the Closing Date until the Revolving Credit
Facility Maturity Date, and to include a sublimit to be determined for the
issuance of standby and commercial letters of credit (each, a “Letter of
Credit”) and a sublimit for swingline loans (each, a “Swingline Loan”). Letters
of Credit will be initially issued by Bank of America (in such capacity, the
“Issuing Bank”), and each of the Senior Lenders under the Revolving Credit
Facility will

Annex I-2

523 524 525 526 527 528 529 530 531 532 533 534 535 536 537 538 539 540 541 542
543 544 545 546 547 548 549 550 551 552 553 554 555 556 557 558 559 560 561 562
563 564



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page15.jpg]

 

purchase an irrevocable and unconditional participation in each Letter of Credit
and each Swingline Loan. Letters of Credit may be issued on the Closing Date in
order to backstop, roll over or replace letters of credit outstanding under the
existing credit facility of Silgan.

Borrowings under the Revolving Credit Facility will be available in U.S. Dollars
and other foreign currencies (including, without limitation, Euros, Pounds
Sterling and Canadian Dollars) to be determined on a basis substantially
consistent with the provisions of the Existing Bank Credit Documentation;
provided, however, that no more than $500 million (determined on a U.S. Dollar
equivalent basis) in the aggregate of the Revolving Credit Facility may be
incurred in Euros and Pounds Sterling.

Swingline Option:

Bank of America, N.A., in its capacity as the swingline lender, may make
Swingline Loans available on a same day basis. Silgan must repay each Swingline
Loan in full no later than ten (10) business days after such loan is made.

Purpose:

The proceeds of the borrowings under the Senior Credit Facilities on the Closing
Date, together with proceeds from the Notes or the Bridge Facilities, shall be
used (i) to finance in part the Acquisition, (ii) to refinance in full the
Existing Bank Credit Agreement of Silgan and the existing senior bank credit
agreement of the Acquired Business and (iii) to pay fees and expenses incurred
in connection with the Transaction. The proceeds of the Revolving Credit
Facility shall be used to provide ongoing working capital and for other general
corporate purposes of Silgan and its subsidiaries, including without limitation
for permitted acquisitions.

Interest Rates:

At the respective Borrower’s option, Loans denominated in U.S. Dollars may be
maintained from time to time as (x) Base Rate Loans, which shall bear interest
at the Base Rate in effect from time to time plus the Applicable Margin (as
defined below) or (y) Eurodollar Loans, which shall bear interest at the
Eurodollar Rate (adjusted for maximum reserves) as determined by the
Administrative Agent for the respective interest period plus the Applicable
Margin. “Base Rate”, “B/A Discount Rate”, “Canadian Prime Rate”, “Eurodollar
Rate” and “Euro Rate” will be defined and calculated on a basis substantially
consistent with the provisions of the Existing Credit Documentation; provided
that (i) Base Rate will be deemed to be not less than 100 basis points higher
than the one-month Eurodollar Rate, and (ii) with respect to the Term B
Facility, the Eurodollar Rate will be deemed to be not less than 1.00% per
annum.

“Applicable Margin” means (a) with respect to the Term A Facility and the
Revolving Credit Facility, 2.50% per annum, in the case of Euro Rate Loans and
B/A Discount Rate Loans, and 1.50% per annum, in the case of Base Rate Loans or
Canadian Prime Rate Loans, or in each case such lesser percentage as shall be
set forth in a pricing grid to be agreed, and (b) with respect to the Term B
Facility, 3.25% per annum,

Annex I-3

565 566 567 568 569 570 571 572 573 574 575 576 577 578 579 580 581 582 583 584
585 586 587 588 589 590 591 592 593 594 595 596 597 598 599 600 601 602 603 604
605 606 607 608 609 610



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page16.jpg]

 

in the case of Euro Rate Loans and B/A Discount Rate Loans, and 2.25% per annum,
in the case of Base Rate Loans or Canadian Prime Rate Loans.

Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Revolving Credit Facility.

Silgan may select interest periods of one, two, three or six months (and, to the
extent available to all Lenders with obligations in respect of the applicable
tranche of Loans, twelve-months or a period of less than one month) for Euro
Rate advances. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

Overdue principal and, to the extent permitted by law, (i) overdue interest in
respect of each Loan and any other overdue amount shall bear interest at a rate
per annum equal to the greater of (x) the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans maintained pursuant to the respective
tranche from time to time and (y) the rate which is 2% in excess of the rate
then borne by the applicable Loans and (ii) all other overdue amounts payable
under this Agreement or under any other Credit Document shall bear interest at a
rate per annum which is 2% in excess of the rate applicable to Base Rate Loans
under the Revolving Credit Facility. Default interest shall be payable on
demand.

Commitment Fee:

Commencing on the Closing Date, a commitment fee of 0.50% per annum (calculated
on a 360-day basis) shall be payable on the actual daily unused portions of the
Revolving Credit Facility, such fee to be payable quarterly in arrears and on
the date of termination or expiration of the commitments. Swingline Loans will
not be considered utilization of the Revolving Credit Facility for purposes of
this calculation.

Calculation of Interest and Fees:

All interest and commitment commission and other fee calculations shall be based
on a 360-day year and actual days elapsed for all fees and Loans other than Base
Rate Loans determined by reference to the prime lending rates, which shall be
based on a 365 or 366 day year, as applicable, and actual days elapsed.

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

Letter of Credit Fees:

Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Revolving Credit Facility on a per annum basis will be
payable quarterly in arrears and shared proportionately by the Senior Lenders
under the Revolving Credit Facility. In addition,

Annex I-4

611 612 613 614 615 616 617 618 619 620 621 622 623 624 625 626 627 628 629 630
631 632 633 634 635 636 637 638 639 640 641 642 643 644 645 646 647 648 649 650
651 652 653 654



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page17.jpg]

 

a fronting fee equal to the greater of (x) US$500 per annum and (y) 0.25% per
annum will be payable to the Issuing Bank for its own account, as well as
customary issuance and documentary fees. Both the Letter of Credit fees and the
fronting fees will be calculated on the amount available to be drawn under each
outstanding Letter of Credit.

Maturity:

Term A Facility Maturity Date: 6 years after the Closing Date, provided that if
the existing senior notes of Silgan due 2016 or the existing senior notes of the
Acquired Business due 2017 have not been refinanced in full on or before July 7,
2016, then the Term A Facility will mature on such date.

Term B Facility Maturity Date: 7 years after the Closing Date.

Revolving Credit Facility Maturity Date: 5 years after the Closing Date.

Incremental Facilities:

The Credit Documentation will permit Silgan to add one or more incremental term
loan facilities to the Credit Facilities (each, an “Incremental Term Facility”)
and/or increase commitments under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Facility”; the Incremental Term Facilities
and the Incremental Revolving Facilities are collectively referred to as
“Incremental Facilities”) in an aggregate amount of up to US$750 million;
provided that (i) no Lender will be required to participate in any such
Incremental Facility, (ii) no event of default or default exists or would exist
after giving effect thereto, (iii) the representations and warranties in the
Credit Documentation shall be true and correct in all material respects, (iv) on
a pro forma basis on the date of incurrence and after giving effect thereto
(assuming, in the case of an Incremental Revolving Facility, the full drawing
thereunder), all financial covenants would be satisfied, (v) the maturity date
of any such Incremental Term Facility shall be no earlier than the maturity date
for the Term B Facility, (vi) the weighted average life to maturity of any
Incremental Term Facility shall be no shorter than the weighted average life to
maturity of the Term B Facility, (vii) the interest margins for the Incremental
Term Facility shall be determined by Silgan and the lenders of the Incremental
Term Facility; provided, that in the event that the interest margins for any
Incremental Term Facility are greater than the Applicable Margins for the Term B
Facility by more than 0.50%, then the Applicable Margins for the Term B Facility
shall be increased to the extent necessary so that the interest margins for the
Incremental Term Facility are not more than 0.50% higher than the Applicable
Margins for the Term Facility, and the Applicable Margins for the Revolving
Credit Facility and the Term A Facility shall be increased by a like amount;
provided, further, that in determining the interest margins applicable to the
Term B Facility and the Applicable Margins for the Incremental Term Facility,
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the applicable Borrower for the
account

Annex I-5

655 656 657 658 659 660 661 662 663 664 665 666 667 668 669 670 671 672 673 674
675 676 677 678 679 680 681 682 683 684 685 686 687 688 689 690 691 692 693 694
695 696 697 698 699 700



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page18.jpg]

 

of the Lenders of the Term B Facility or the Incremental Term Facility in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement or commitment fees payable to the Lead Arranger (or its affiliates)
in connection with the Term B Facility or to one or more arrangers (or their
affiliates) of the Incremental Term Facility shall be excluded, and (z) if the
LIBOR or Base Rate floor for the Incremental Term Facility is greater than the
LIBOR or Base Rate floor, respectively, for the existing Term B Facility, the
difference between such floor for the Incremental Term Facility and the existing
Term B Facility shall be equated to an increase in the Applicable Margin for
purposes of this clause (vii), (viii) any Incremental Facility shall be
available to only such Borrowers and in such currencies as may be permitted
pursuant to provisions of the Credit Documentation that shall be substantially
consistent with the provisions of the Existing Bank Credit Documentation, and
(ix) any Incremental Facility shall be subject to terms, conditions, and
limitations consistent with the provisions of the Existing Bank Credit
Documentation.

Scheduled Amortization:

Term Loan Facilities: The Term A Facility will be subject to annual
amortization, commencing December 31, 2013, of principal in amounts to be
agreed. The Term B Facility will be subject to annual amortization, commencing
December 31, 2012, of principal equal to 1.0% of the original aggregate
principal amount of the Term B Facility, with the balance payable at final
maturity (collectively, the “Scheduled Amortization”).

Revolving Credit Facility: None.

Mandatory Prepayments and Commitment Reductions:

In addition to the amortization set forth above, the Credit Agreement will
contain provisions regarding mandatory prepayments and commitment reductions
substantially consistent with the provisions of the Existing Bank Credit
Documentation. All such proceeds thereunder shall be applied to the prepayment
of (and permanent reduction of the commitments under) the Senior Credit
Facilities in the following manner: first, between the Term Loan Facilities on a
pro rata basis, to be applied as to each Term Loan Facility, first to the next
annual amortization payment due December 31 (in the case of prepayments of the
Term A Facility) or to the next succeeding four quarterly amortization payments
(in the case of prepayments of the Term B Facility) and the balance, if any,
ratably to the remaining principal repayment installments of such Term Loan
Facilities and, second, to the Revolving Credit Facility.

Optional Prepayments and Commitment Reductions:

The Senior Credit Facilities may be prepaid voluntarily in whole or in part at
any time pursuant to provisions of the Credit Agreement substantially consistent
with the provisions of the Existing Bank Credit Documentation, without
prepayment premium other than the Repricing Fee as defined below.

Annex I-6

701 702 703 704 705 706 707 708 709 710 711 712 713 714 715 716 717 718 719 720
721 722 723 724 725 726 727 728 729 730 731 732 733 734 735 736 737 738 739 740
741 742 743 744 745 746 747



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page19.jpg]

 

Repricing Fee:

If on or before the first anniversary of the Closing Date, any (i) amendment,
amendment and restatement or other modification of the Credit Agreement is
consummated or (ii) any voluntary prepayment of some or all of the Term Loan B
with the proceeds of a substantially concurrent issuance or incurrence of
indebtedness (even if all or a portion of the Term Loan B is replaced, converted
or re-evidenced with, into or by such new indebtedness) is consummated, the
effect of which, in the case of either clause (i) or clause (ii), is to decrease
the Applicable Margin with respect to some or all of the Term Loan B (any such
transaction or event described in (i) or (ii) above, a “Price Reduction”), then,
simultaneously with the consummation of such Price Reduction, Silgan shall pay
to the Lenders holding any of the Term Loan B (which shall include any
non-consenting Lender that is required to assign its Loan in pursuant to any
“yank-a-bank” provisions in connection with any such Price Reduction, but which
shall not include the assignee of any such non-consenting Lender) a fee (the
“Repricing Fee”) in an amount equal to 1.0% of the aggregate principal amount of
the Term Loan B so repriced or refinanced in such Price Reduction (such
Repricing Fee to be allocated pro rata in accordance with the aggregate amount
of Term Loan B of each such Lender so repriced or refinanced).

Security:

The Senior Credit Facilities (and all obligations under the Guarantees) shall be
secured by a first priority perfected security interest in all of the following
(the “Collateral”): (x) all stock, other equity interests and promissory notes
owned by Silgan and the Guarantors, provided, however, that (i) not more than
65% of the total outstanding voting stock of any non-U.S. subsidiary of Silgan
shall be required to be pledged to support the obligations of a Borrower
organized in the United States and (ii) the equity interests in any entity that
is not a subsidiary of Silgan shall not be required to be pledged to the extent
that the terms of the respective joint venture agreements prohibit such a pledge
and (y) all other tangible and intangible assets (including receivables,
contract rights, securities, patents, trademarks, other intellectual property,
inventory and equipment) owned by the Silgan and the Guarantors, in each case in
a manner, and subject to exceptions, substantially consistent with the
provisions of the Existing Bank Credit Documentation (including with respect to
receivables and related assets sold as part of the Receivables Financing).

Conditions Precedent to Closing:

Those specified in the Funding Conditions.

Conditions Precedent to Each Borrowing Under the Senior Credit Facilities:

Each borrowing or issuance or renewal of a Letter of Credit (other than those on
the Closing Date) under the Senior Credit Facilities will be subject to
satisfaction of conditions precedent substantially consistent with the
provisions of the Existing Bank Credit Documentation.

Annex I-7

748 749 750 751 752 753 754 755 756 757 758 759 760 761 762 763 764 765 766 767
768 769 770 771 772 773 774 775 776 777 778 779 780 781 782 783 784 785 786 787
788 789 790 791 792 793



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page20.jpg]

 

Representations and Warranties:

Substantially consistent with the provisions of the Existing Bank Credit
Documentation.

Covenants:

Affirmative and Negative Covenants: substantially consistent with the provisions
of the Existing Bank Credit Documentation, provided that the restricted payment
basket will be set at the level in effect on the closing date of the Existing
Bank Credit Documentation and will not be reduced by restricted payments made
pursuant thereto after such closing date and prior to the date of the Commitment
Letter.

Financial Covenants: To include the following:

• Maintenance of a minimum Interest Coverage Ratio (defined in a manner
substantially consistent with the provisions of the Existing Bank Credit
Documentation); and

• Maintenance of a maximum Total Leverage Ratio (defined in a manner
substantially consistent with the provisions of the Existing Bank Credit
Documentation).

All of the financial covenants will be calculated on a consolidated basis and
for each consecutive four fiscal quarter period, and pursuant to definitions and
provisions substantially consistent with the provisions of the Existing Bank
Credit Documentation.

Interest Rate Protection:

Silgan shall obtain interest rate protection with one or more Lenders or Senior
Joint Lead Arrangers or affiliates thereof for a notional amount and otherwise
on terms to be agreed in the Credit Documentation.

Events of Default:

Substantially consistent with the provisions of the Existing Bank Credit
Documentation.

Unrestricted Subsidiaries:

Silgan will be permitted to designate one or more existing or subsequently
acquired or organized subsidiaries as “unrestricted subsidiaries” pursuant to
provisions and subject to limitations and conditions substantially consistent
with the provisions of the Existing Bank Credit Documentation.

Assignments and Participations:

Each Senior Lender will be permitted to sell participations and to make
assignments in minimum amounts to be agreed, subject to limitations, approval
rights, and restrictions substantially consistent with the provisions of the
Existing Bank Credit Documentation.

Assignments to Silgan and subsidiaries of Silgan shall not be permitted.

Waivers and Amendments:

Amendments and waivers of the provisions of the Credit Documentation will be
subject to provisions substantially consistent with the provisions of the
Existing Bank Credit Documentation, including without

Annex I-8

794 795 796 797 798 799 800 801 802 803 804 805 806 807 808 809 810 811 812 813
814 815 816 817 818 819 820 821 822 823 824 825 826 827 828 829 830 831 832 833



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page21.jpg]

 

limitation provisions relating to the voting rights of Defaulting Lenders and
tranche voting for certain matters.

Indemnification:

Silgan will indemnify and hold harmless the Administrative Agent, the Senior
Syndication Agent, the Senior Lead Arranger, each Senior Joint Lead Arranger and
each Senior Joint Bookrunner, each Senior Lender and each of their affiliates
and their officers, directors, employees, agents and advisors from and against
all losses, liabilities, claims, damages or expenses arising out of or relating
to the Transaction, the Senior Credit Facilities, Silgan’s use of loan proceeds
and the commitments, including, but not limited to, reasonable attorneys’ fees
and settlement costs. This indemnification shall survive and continue for the
benefit of all such persons or entities, notwithstanding any failure of the
Senior Credit Facilities to close.

Governing Law:

New York.

Expenses:

Silgan will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and enforcement of all
Credit Documentation, including, without limitation, the legal fees and expenses
of a single law firm as counsel to the Administrative Agent and Lead Arranger
and of any local counsel, regardless of whether or not the Senior Credit
Facilities are closed. Silgan will also pay the expenses of each Senior Lender
in connection with the enforcement of any of the Credit Documentation related to
the Senior Credit Facilities.

Counsel to the

Senior Lead Arranger:

Latham & Watkins LLP

Miscellaneous:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

Annex I-9

834 835 836 837 838 839 840 841 842 843 844 845 846 847 848 849 850 851 852 853
854 855 856 857 858 859 860



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page22.jpg]

 

ANNEX II-A

SUMMARY OF TERMS AND CONDITIONS

SENIOR BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.

Borrower:

Silgan Holdings Inc. (“Silgan”).

Guarantors:

Same subsidiaries of Silgan as the subsidiary guarantors of obligations of
Silgan under the Senior Credit Facilities.

Administrative Agent:

Bank of America, N.A. or an affiliate thereof will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Administrative Agent”).

Sole Lead Arranger and Sole Bookrunning Manager:

Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) will act as
sole and exclusive lead arranger and sole and exclusive bookrunning manager for
the Bridge Loans (in such capacity, the “Bridge Lead Arranger”).

Bridge Lenders:

Bank of America, N.A. or an affiliate thereof (“Bank of America”; or the
“Initial Bridge Lender”) and other financial institutions and institutional
lenders selected by the Bridge Lead Arranger in consultation with Silgan (the
“Bridge Lenders”).

Bridge Loans:

Up to $500 million of senior unsecured bridge loans (the “Senior Bridge Loans”),
less the aggregate gross proceeds of Notes or any other debt other than the
Facilities or disqualified equity securities of the Companies (collectively,
“Permanent Securities”) issued on or prior to the Closing Date.

Ranking:

The Senior Bridge Loans will be senior unsecured obligations of Silgan and rank
pari passu in right of payment with or senior to all other unsecured obligations
of Silgan. The guarantees will be senior unsecured obligations of each
Guarantor, ranking pari passu in right of payment with or senior to all other
unsecured obligations of such Guarantor.

Security:

None.

Purpose:

The Senior Bridge Facility will be available on the Closing Date to purchase
Existing Senior Notes tendered in the applicable Change of Control Offer. The
proceeds of the Senior Bridge Facility shall be used solely to repurchase
Existing Senior Notes.

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to
one-month LIBOR plus the Applicable Margin.

Annex II-A-1

861 862 863 864 865 866 867 868 869 870 871 872 873 874 875 876 877 878 879 880
881 882 883 884 885 886 887 888 889 890 891 892 893 894 895 896 897



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page23.jpg]

 

“Applicable Margin” shall initially be 550 basis points and will increase by an
additional 50 basis points at the end of each subsequent three-month period for
as long as the Senior Bridge Loans are outstanding; provided that the interest
rate shall not exceed the Senior Total Cap (as defined in the Fee Letter).

“LIBOR” shall be deemed to be not less than 1.50% per annum.

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Senior Bridge Loans and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Senior Bridge Loans (except that following the Senior Rollover
Date (as defined below), interest on the Senior Bridge Loans will accrue at a
per annum rate equal to 200 basis points in excess of the Senior Total Cap), and
will be payable on demand.

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

Amortization:

None.

Optional Prepayments:

The Senior Bridge Loans may be prepaid prior to the first anniversary of the
Closing Date (the “Senior Rollover Date”), without premium or penalty, in whole
or in part, upon written notice, at the option of Silgan, at any time, together
with accrued interest to the prepayment date.

Mandatory Prepayments:

Silgan shall prepay the Senior Bridge Loans without premium or penalty and offer
to purchase Senior Exchange Notes at the premium for optional redemptions set
forth in Annex II-C (on a pro rata basis) together with accrued interest to the
prepayment or purchase date, with (a) all net cash proceeds from (i) sales of
property and assets of Silgan or any of its subsidiaries (including sales or
issuances of equity interests by subsidiaries of Silgan but excluding sales of
inventory in the ordinary course of business and other exceptions and baskets
usual and customary for financings of this type to be agreed), and (ii)
Extraordinary Receipts (to be defined to include extraordinary receipts such as
tax refunds, casualty and indemnity payments, and certain insurance proceeds and
to exclude cash receipts in the ordinary course of business), in each case,
subject to minimum amounts and reinvestment rights to be agreed, (b) all net
cash proceeds from the issuance or incurrence after the Closing Date of
additional debt of Silgan or any of its subsidiaries other than the Facilities
and certain debt permitted under the Credit Documentation, and (c) 25% of all
net cash proceeds from

Annex II-A-2

898 899 900 901 902 903 904 905 906 907 908 909 910 911 912 913 914 915 916 917
918 919 920 921 922 923 924 925 926 927 928 929 930 931 932 933 934 935 936 937
938 939 940 941



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page24.jpg]

 

any issuance of equity interest by, or equity contribution to, Silgan, subject
to exceptions to be agreed. Silgan’s obligation to prepay Senior Bridge Loans
and purchase Senior Exchange Notes shall be deemed to be satisfied with respect
to clause (a) above on a dollar-for-dollar basis to the extent of amounts
applied to repay loans under (i) the Term Loan Facilities or (ii) the Revolving
Credit Facility to the extent accompanied by a permanent reduction in
commitments thereunder.

Change of Control:

In the event of a Change of Control (to be defined, but no more restrictive than
as set forth in the Existing Bank Credit Agreement), each Bridge Lender will
have the right to require Silgan, and Silgan must offer, to prepay the
outstanding principal amount of the Senior Bridge Loans at a price equal to 101%
of the principal amount thereof, plus accrued and unpaid interest thereon to the
date of prepayment. Prior to making any such offer, Silgan will, within 30 days
of the Change of Control, repay all obligations under the Senior Credit
Facilities or obtain any required consent of the Senior Lenders under the Senior
Credit Facilities to make such prepayment of the Senior Bridge Loans.

Conversion into Rollover Loans:

If the Senior Bridge Loans have not been previously prepaid in full for cash on
or prior to the Senior Rollover Date, the principal amount of the Senior Bridge
Loans outstanding on the Senior Rollover Date may, subject to the conditions
precedent set forth in Annex II-B, be converted into unsecured, senior rollover
loans with a maturity of eight years from the Closing Date and otherwise having
the terms set forth in Annex II-B (the “Senior Rollover Loans”). Any Senior
Bridge Loans not converted into Senior Rollover Loans shall be repaid in full on
the Senior Rollover Date.

Exchange into Exchange Notes:

Each Bridge Lender that is (or will immediately transfer its Exchange Notes to)
an Eligible Holder (as defined in Annex II-C) will have the right, at any time
on or after the Senior Rollover Date, to exchange Senior Rollover Loans held by
it for unsecured senior exchange notes of Silgan having the terms set forth in
Annex II-C (the “Senior Exchange Notes”). Notwithstanding the foregoing, Silgan
will not be required to exchange Senior Rollover Loans for Senior Exchange Notes
unless at least $50.0 million of Senior Exchange Notes would be outstanding
immediately after such exchange. In connection with each such exchange, or at
any time prior thereto if requested by the Initial Bridge Lender, Silgan shall
(i) deliver to the Bridge Lender that is receiving Senior Exchange Notes, and to
such other Bridge Lenders as the Initial Bridge Lender requests, an offering
memorandum of the type customarily utilized in a Rule 144A offering of high
yield securities covering the resale of such Senior Exchange Notes or Senior
Bridge Loans by such Bridge Lenders, in such form and substance as reasonably
acceptable to Silgan and the Initial Bridge Lender, and keep such offering
memorandum updated in a manner as would be required pursuant to a customary Rule
144A securities purchase agreement, (ii) execute an exchange agreement
containing provisions customary in

Annex II-A-3

942 943 944 945 946 947 948 949 950 951 952 953 954 955 956 957 958 959 960 961
962 963 964 965 966 967 968 969 970 971 972 973 974 975 976 977 978 979 980 981
982 983 984 985 986 987 988 989



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page25.jpg]

 

Rule 144A transactions (including indemnification provisions) and a registration
rights agreement customary in Rule 144A offerings, in each case, if requested by
the Initial Bridge Lender, (iii) deliver or cause to be delivered such opinions
and accountants’ comfort letters addressed to the Initial Bridge Lender and such
certificates as the Initial Bridge Lender may request as would be customary in
Rule 144A offerings and otherwise in form and substance reasonably satisfactory
to the Initial Bridge Lender and (iv) take such other actions, and cause its
advisors, auditors and counsel to take such actions, as reasonably requested by
the Initial Bridge Lender in connection with issuances or resales of Senior
Exchange Notes or Senior Bridge Loans, including providing such information
regarding the business and operations of Silgan and its subsidiaries as is
reasonably requested by any prospective holder of Senior Exchange Notes or
Senior Bridge Loans and customarily provided in due diligence investigations in
connection with purchases or resales of securities.

Conditions Precedent:

Those specified in the Funding Conditions.

Covenants:

Negative covenants that are customary for high yield debt securities of issuers
of similar size and credit quality, including compliance with the Fee Letter, as
reasonably determined by the Bridge Lead Arranger in light of prevailing market
conditions and other circumstances and substantially similar with, and no more
restrictive than, the covenants contained in the existing Silgan high yield
indentures with such changes to be agreed based on prevailing market conditions
and the operational requirements of Silgan upon consummation of the Transaction,
and with such improvements to reflect the size of the business of Silgan and its
subsidiaries pro forma for the Acquisition; provided that the restricted
payments basket will be set at the level in effect on the closing date of the
existing Silgan high yield indentures and will not be reduced by restricted
payments made pursuant thereto after such closing date and prior to the date of
the Commitment Letter.

Representations and Warranties, Events of Default, Waivers and Consents:

Usual and customary for a transaction of this type, and others deemed reasonably
appropriate by the Bridge Lead Arranger, including (without limitation)
provisions no more restrictive than those contained in the Senior Credit
Facilities.

Assignments and Participations:

Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed; provided, however, that no such
approval shall be required in connection with assignments to other Bridge
Lenders or any of their affiliates. Each Bridge Lender will also have the right,
without any consent, to assign as security all or part of its rights under the
Credit Documentation to any Federal Reserve Bank. Bridge Lenders will be

Annex II-A-4

990 991 992 993 994 995 996 997 998 999 1000 1001 1002 1003 1004 1005 1006 1007
1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023
1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page26.jpg]

 

permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged to the assignee with respect to each
assignment unless waived by the Administrative Agent in its sole discretion.

If the Initial Bridge Lender makes an assignment of Senior Bridge Loans at a
price less than par, the assignment agreement may provide that, upon any
repayment or prepayment of such Senior Bridge Loans with the proceeds of an
issuance of securities of Silgan or any of its subsidiaries in which the Initial
Bridge Lender or an affiliate thereof acted as underwriter or initial purchaser
(an “Applicable Offering”), (i) Silgan shall pay the holder of such Senior
Bridge Loans the price set forth in the assignment agreement as the price (which
may be the price at which the Initial Bridge Lender assigned such Senior Bridge
Loans but in any event may not be greater than par) at which the holder of such
Senior Bridge Loans will be repaid by Silgan with the proceeds of an Applicable
Offering (the “Agreed Price”) and (ii) Silgan shall pay the Initial Bridge
Lender the difference between par and the Agreed Price. Such payments by Silgan
shall be in full satisfaction of such Senior Bridge Loans in the case of a
repayment or prepayment with proceeds of an Applicable Offering. For the
avoidance of doubt, the repayment by Silgan of the Senior Bridge Loans shall not
exceed par and the provisions of this paragraph do not apply to any repayments
or prepayments other than with proceeds of an Applicable Offering.

Governing Law:

New York.

Indemnification and Expenses:

Same as the Senior Credit Facilities.

Counsel to Bridge Lead Arranger:

Latham & Watkins LLP.

Annex II-A-5

1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052
1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page27.jpg]

 

ANNEX II-B

SUMMARY OF TERMS AND CONDITIONS

SENIOR ROLLOVER LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-B is
attached.

Borrower:

Silgan.

Guarantors:

Same as the Senior Bridge Loans.

Rollover Loans:

Senior Rollover Loans in an initial principal amount equal to 100% of the
outstanding principal amount of the Senior Bridge Loans on the Senior Rollover
Date. Subject to the conditions precedent set forth below, the Senior Rollover
Loans will be available to Silgan to refinance the Senior Bridge Loans on the
Senior Rollover Date. The Senior Rollover Loans will be governed by the Credit
Documentation for the Senior Bridge Loans and, except as set forth below, shall
have the same terms as the Senior Bridge Loans.

Ranking:

Same as Senior Bridge Loans.

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to the
Senior Total Cap.

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Senior Rollover Loans and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Senior Rollover Loans, and will be payable on demand.

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

Maturity:

Eight years after the Closing Date (the “Senior Rollover Maturity Date”).

Optional Prepayments:

For so long as the Senior Rollover Loans have not been exchanged for Senior
Exchange Notes of Silgan as provided in Annex II-C, they may be prepaid at the
option of Silgan, in whole or in part, at any time, together with accrued and
unpaid interest to the prepayment date (but without premium or penalty).

Conditions Precedent to Rollover:

The ability of Silgan to convert any Senior Bridge Loans into Senior Rollover
Loans is subject to the following conditions being satisfied:

(i) at the time of any such refinancing, there shall exist no event of default
or event that, with notice and/or lapse of time, could become an event of
default, and there shall be no failure to

Annex II-B-1

1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081
1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097
1098 1099 1100 1101 1102 1103



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page28.jpg]

 

comply with the Take-out Demand (as defined in the Fee Letter);

(ii) all fees due to the Bridge Lead Arranger and the Initial Bridge Lender
shall have been paid in full;

(iii) the Bridge Lenders shall have received promissory notes evidencing the
Senior Rollover Loans (if requested) and such other documentation as shall be
set forth in the Credit Documentation; and

(iv) no order, decree, injunction or judgment enjoining any such refinancing
shall be in effect.

Covenants:

From and after the Senior Rollover Date, the covenants applicable to the Senior
Rollover Loans will conform to those applicable to the Exchange Notes, except
for covenants relating to the obligation of Silgan to refinance the Senior
Rollover Loans and others to be agreed.

Assignments and Participations:

Same as the Senior Bridge Loans.

Governing Law:

New York.

Indemnification and Expenses:

Same as the Senior Bridge Loans.

Annex II-B-2

1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119
1120 1121 1122



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page29.jpg]

 

ANNEX II-C

SUMMARY OF TERMS AND CONDITIONS

SENIOR EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-C is
attached.

Issuer:

Silgan.

Guarantors:

Same as the Senior Bridge Loans.

Exchange Notes:

Silgan will issue the Senior Exchange Notes under an indenture that complies
with the Trust Indenture Act of 1939, as amended (the “Indenture”). Silgan will
appoint a trustee reasonably acceptable to the holders of the Senior Exchange
Notes. The Indenture will include provisions customary for an indenture
governing publicly traded high yield debt securities and substantially similar
with, and no more restrictive than, the covenants contained in the existing
Silgan high yield indentures with such changes to be agreed based on prevailing
market conditions and the operational requirements of Silgan upon consummation
of the Transaction; provided that the restricted payments basket will be set at
the level in effect on the closing date of the existing Silgan high yield
indenture and will not be reduced by restricted payments made pursuant thereto
after such closing date and prior to the date of the Commitment Letter. Except
as expressly set forth above, the Senior Exchange Notes shall have the same
terms as the Senior Rollover Loans.

Ranking:

Same as the Senior Bridge Loans.

Security:

None.

Interest Rate:

Interest shall be payable quarterly in arrears at a per annum rate equal to the
Senior Total Cap.

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Senior Exchange Notes and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Senior Exchange Notes, and will be payable on demand.

Maturity:

Same as the Senior Rollover Loans.

Amortization:

None.

Optional Redemption:

Until the fourth anniversary of the Closing Date, the Exchange Notes will be
redeemable at a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points.
Thereafter, the Exchange Notes will be redeemable at the option of the Issuer at
a premium equal to 50% of the

Annex II-C-1

1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138
1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154
1155 1156 1157 1158 1159 1160



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page30.jpg]

 

coupon on the Exchange Notes, declining ratably to par on the date which is one
year prior to the Rollover Maturity Date.

In addition, Senior Exchange Notes will be redeemable at the option of the
Issuer prior to the third anniversary of the Closing Date with the net cash
proceeds of qualified equity offerings of Silgan that are contributed to the
Issuer at a premium equal to the coupon on the Senior Exchange Notes; provided
that after giving effect to such redemption at least 65% of the aggregate
principal amount of Senior Exchange Notes originally issued shall remain
outstanding.

Mandatory Offer to Purchase:

The Issuer will be required to offer to purchase the Senior Exchange Notes upon
a Change of Control (to be defined, but no more restrictive than as set forth in
the Existing Bank Credit Agreement) at 101% of the principal amount thereof plus
accrued interest to the date of purchase.

Right to Transfer Exchange Notes:

Each holder of Senior Exchange Notes shall have the right to transfer its Senior
Exchange Notes in whole or in part, at any time to an Eligible Holder and, after
the Senior Exchange Notes are registered pursuant to the provisions described
under “Registration Rights”, to any person or entity; provided that if the
Issuer or any of its affiliates holds Senior Exchange Notes, such Senior
Exchange Notes shall be disregarded in any voting. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act, (b) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, (c) a person acquiring the Senior Exchange
Notes pursuant to an offer and sale occurring outside of the United States
within the meaning of Regulation S under the Securities Act or (d) a person
acquiring the Senior Exchange Notes in a transaction that is, in the opinion of
counsel reasonably acceptable to the Issuer, exempt from the registration
requirements of the Securities Act; provided that in each case such Eligible
Holder represents that it is acquiring the Senior Exchange Notes for its own
account and that it is not acquiring such Senior Exchange Notes with a view to,
or for offer or sale in connection with, any distribution thereof (within the
meaning of the Securities Act) that would be in violation of the securities laws
of the United States or any state thereof.

Registration Rights:

The Issuer will be required to:

• within 90 days after the Senior Rollover Date, file a registration statement
for an offer to exchange the Senior Exchange Notes for publicly registered notes
with identical terms;

• use its commercially reasonable efforts to cause the registration statement to
become effective under the Securities Act within 150 days after the Senior
Rollover Date;

Annex II-C-2

1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176
1177 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 1192
1193 1194 1195 1196 1197 1198 1199 1200 1201 1202 1203



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page31.jpg]

 

• complete the exchange offer within 180 days after the Senior Rollover Date;
and

• file and use its commercially reasonable efforts to cause to become effective
a shelf registration statement for the resale of the Senior Exchange Notes if it
cannot complete an exchange offer by such 180th day, and keep such shelf
registration statement effective, with respect to resales of the Senior Exchange
Notes, for as long as it is required by the holders of the Senior Exchange Notes
to resell the Senior Exchange Notes.

If the Issuer fails to (a) complete the exchange offer within 180 days after the
Senior Rollover Date or (b) cause a shelf registration to become effective
within 180 days of the Senior Rollover Date a registration default shall have
occurred (a “Registration Default”), in which event the Issuer shall pay
liquidated damages to each holder of Senior Exchange Notes with respect to the
first 90-day period immediately following the occurrence of the first
Registration Default in an amount equal to 0.50% per annum on the principal
amount of Senior Exchange Notes held by such holder. The amount of the
liquidated damages will increase by an additional 0.50% per annum on the
principal amount of Senior Exchange Notes with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages for all Registration Defaults of 1.50% per annum.

Governing Law:

New York.

Indemnification and Expenses:

Same as the Senior Bridge Loans.

Annex II-C-3

1204 1205 1206 1207 1208 1209 1210 1211 1212 1213 1214 1215 1216 1217 1218 1219
1220 1221 1222 1223 1224 1225 1226 1227 1228 1229



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page32.jpg]

 

ANNEX III-A

SUMMARY OF TERMS AND CONDITIONS

SENIOR SUBORDINATED BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III-A is
attached.

Borrower:

Silgan Holdings Inc. (“Silgan”).

Guarantors:

Same subsidiaries of Silgan as the subsidiary guarantors of obligations of
Silgan under the Senior Credit Facilities.

Administrative Agent:

Bank of America, N.A. or an affiliate thereof will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Administrative Agent”).

Sole Lead Arranger and Sole Bookrunning Manager:

Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) will act as
sole and exclusive lead arranger and sole and exclusive bookrunning manager for
the Subordinated Bridge Loans (in such capacity, the “Bridge Lead Arranger”).

Bridge Lenders:

Bank of America, N.A. or an affiliate thereof (“Bank of America”; or the
“Initial Bridge Lender”) and other financial institutions and institutional
lenders selected by the Bridge Lead Arranger in consultation with Silgan (the
“Bridge Lenders”).

Bridge Loans:

Up to $400 million of senior subordinated unsecured bridge loans (the
“Subordinated Bridge Loans”), less the aggregate gross proceeds of Notes or any
other debt other than the Facilities or disqualified equity securities of the
Companies (collectively, “Permanent Securities”) issued on or prior to the
Closing Date. The Subordinated Bridge Loans will be available to Silgan in one
drawing upon consummation of the Acquisition.

Ranking:

The Subordinated Bridge Loans will be unsecured, senior subordinated obligations
of Silgan, subordinated to the Senior Credit Facilities, Senior Bridge Loans,
Senior Rollover Loans, Senior Exchange Notes, Existing Senior Notes and the
7.25% Senior Notes due 2016 of Silgan and ranking pari passu in right of payment
with or senior to all other unsecured obligations of Silgan. The guarantees will
be unsecured, senior subordinated obligations of each Guarantor, subordinated to
such Guarantor’s guarantee under the Senior Credit Facilities, Senior Bridge
Loans, Senior Rollover Loans, Senior Exchange Notes, Existing Senior Notes and
the 7.25% Senior Notes due 2016 of Silgan, ranking pari passu in right of
payment with or senior to all other unsecured obligations of such Guarantor.

Annex III-A-1

1230 1231 1232 1233 1234 1235 1236 1237 1238 1239 1240 1241 1242 1243 1244 1245
1246 1247 1248 1249 1250 1251 1252 1253 1254 1255 1256 1257 1258 1259 1260 1261
1262 1263 1264 1265 1266 1267 1268 1269



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page33.jpg]

 

Security:

None.

Purpose:

The proceeds of the Subordinated Bridge Loans, together with borrowings under
the Senior Credit Facilities on the Closing Date, shall be used (i) to finance
in part the Acquisition and the Refinancing and (ii) to pay fees and expenses
incurred in connection with the Transaction.

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to
one-month LIBOR plus the Applicable Margin.

“Applicable Margin” shall initially be (i) 625 basis points and will increase by
an additional 50 basis points at the end of each subsequent three-month period
for as long as the Subordinated Bridge Loans are outstanding; provided that the
interest rate shall not exceed the Subordinated Total Cap (as defined in the Fee
Letter).

“LIBOR” shall be deemed to be not less than 1.50% per annum.

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Subordinated Bridge Loans and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Subordinated Bridge Loans (except that following the
Subordinated Rollover Date (as defined below), interest on the Subordinated
Bridge Loans will accrue at a per annum rate equal to 200 basis points in excess
of the Subordinated Total Cap), and will be payable on demand.

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

Amortization:

None.

Optional Prepayments:

The Subordinated Bridge Loans may be prepaid prior to the first anniversary of
the Closing Date (the “Subordinated Rollover Date”), without premium or penalty,
in whole or in part, upon written notice, at the option of Silgan, at any time,
together with accrued interest to the pre-payment date.

Mandatory Prepayments:

Silgan shall prepay the Subordinated Bridge Loans without premium or penalty and
offer to purchase Subordinated Exchange Notes at the premium for optional
redemptions set forth in Annex III-C (on a pro rata basis) together with accrued
interest to the prepayment or purchase date, with (a) all net cash proceeds from
(i) sales of property and assets of Silgan or any of its subsidiaries (including
sales or issuances of equity

Annex III-A-2

1270 1271 1272 1273 1274 1275 1276 1277 1278 1279 1280 1281 1282 1283 1284 1285
1286 1287 1288 1289 1290 1291 1292 1293 1294 1295 1296 1297 1298 1299 1300 1301
1302 1303 1304 1305 1306 1307 1308 1309 1310



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page34.jpg]

 

interests by subsidiaries of Silgan but excluding sales of inventory in the
ordinary course of business and other exceptions and baskets usual and customary
for financings of this type to be agreed), and (ii) Extraordinary Receipts (to
be defined to include extraordinary receipts such as tax refunds, casualty and
indemnity payments, and certain insurance proceeds and to exclude cash receipts
in the ordinary course of business), in each case, subject to minimum amounts
and reinvestment rights to be agreed, (b) all net cash proceeds from the
issuance or incurrence after the Closing Date of additional debt of Silgan or
any of its subsidiaries other than the Facilities and certain debt permitted
under the Credit Documentation, and (c) 25% of all net cash proceeds from any
issuance of equity interest by, or equity contribution to, Silgan, subject to
exceptions to be agreed. Silgan’s obligation to prepay Subordinated Bridge Loans
and purchase Subordinated Exchange Notes shall be deemed to be satisfied with
respect to clause (a) above on a dollar-for-dollar basis to the extent of
amounts applied to repay loans under (i) the Term Loan Facilities or (ii) the
Revolving Credit Facility to the extent accompanied by a permanent reduction in
commitments thereunder.

Change of Control:

In the event of a Change of Control (to be defined, but no more restrictive than
as set forth in the Existing Bank Credit Agreement), each Bridge Lender will
have the right to require Silgan, and Silgan must offer, to prepay the
outstanding principal amount of the Subordinated Bridge Loans at a price equal
to 101% of the principal amount thereof, plus accrued and unpaid interest
thereon to the date of prepayment. Prior to making any such offer, Silgan will,
within 30 days of the Change of Control, repay all obligations under the Senior
Credit Facilities or obtain any required consent of the Senior Lenders under the
Senior Credit Facilities to make such prepayment of the Subordinated Bridge
Loans.

Conversion into Rollover Loans:

If the Subordinated Bridge Loans have not been previously prepaid in full for
cash on or prior to the Subordinated Rollover Date, the principal amount of the
Subordinated Bridge Loans outstanding on the Subordinated Rollover Date may,
subject to the conditions precedent set forth in Annex III-B, be converted into
unsecured, senior subordinated rollover loans with a maturity of ten years from
the Closing Date and otherwise having the terms set forth in Annex III-B (the
“Subordinated Rollover Loans”). Any Subordinated Bridge Loans not converted into
Subordinated Rollover Loans shall be repaid in full on the Subordinated Rollover
Date.

Exchange into Exchange Notes:

Each Bridge Lender that is (or will immediately transfer its Exchange Notes to)
an Eligible Holder (as defined in Annex III-C) will have the right, at any time
on or after the Subordinated Rollover Date, to exchange Subordinated Rollover
Loans held by it for unsecured senior subordinated exchange notes of Silgan
having the terms set forth in Annex III-C (the “Subordinated Exchange Notes”).
Notwithstanding

Annex III-A-3

1311 1312 1313 1314 1315 1316 1317 1318 1319 1320 1321 1322 1323 1324 1325 1326
1327 1328 1329 1330 1331 1332 1333 1334 1335 1336 1337 1338 1339 1340 1341 1342
1343 1344 1345 1346 1347 1348 1349 1350 1351 1352 1353 1354 1355 1356 1357 1358



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page35.jpg]

 

the foregoing, Silgan will not be required to exchange Subordinated Rollover
Loans for Subordinated Exchange Notes unless at least $50.0 million of
Subordinated Exchange Notes would be outstanding immediately after such
exchange. In connection with each such exchange, or at any time prior thereto if
requested by the Initial Bridge Lender, Silgan shall (i) deliver to the Bridge
Lender that is receiving Subordinated Exchange Notes, and to such other Bridge
Lenders as the Initial Bridge Lender requests, an offering memorandum of the
type customarily utilized in a Rule 144A offering of high yield securities
covering the resale of such Subordinated Exchange Notes or Subordinated Bridge
Loans by such Bridge Lenders, in such form and substance as reasonably
acceptable to Silgan and the Initial Bridge Lender, and keep such offering
memorandum updated in a manner as would be required pursuant to a customary Rule
144A securities purchase agreement, (ii) execute an exchange agreement
containing provisions customary in Rule 144A transactions (including
indemnification provisions) and a registration rights agreement customary in
Rule 144A offerings, in each case, if requested by the Initial Bridge Lender,
(iii) deliver or cause to be delivered such opinions and accountants’ comfort
letters addressed to the Initial Bridge Lender and such certificates as the
Initial Bridge Lender may request as would be customary in Rule 144A offerings
and otherwise in form and substance reasonably satisfactory to the Initial
Bridge Lender and (iv) take such other actions, and cause its advisors, auditors
and counsel to take such actions, as reasonably requested by the Initial Bridge
Lender in connection with issuances or resales of Subordinated Exchange Notes or
Subordinated Bridge Loans, including providing such information regarding the
business and operations of Silgan and its subsidiaries as is reasonably
requested by any prospective holder of Subordinated Exchange Notes or
Subordinated Bridge Loans and customarily provided in due diligence
investigations in connection with purchases or resales of securities.

Conditions Precedent:

Those specified in the Funding Conditions.

Covenants:

Negative covenants that are customary for high yield debt securities of issuers
of similar size and credit quality, including compliance with the Fee Letter, as
reasonably determined by the Bridge Lead Arranger in light of prevailing market
conditions and other circumstances and substantially similar with, and no more
restrictive than, the covenants contained in the existing Silgan high yield
indentures with such changes to be agreed based on prevailing market conditions
and the operational requirements of Silgan upon consummation of the Transaction,
and with such improvements to reflect the size of the business of Silgan and its
subsidiaries pro forma for the Acquisition; provided that the restricted
payments basket will be set at the level in effect on the closing date of the
existing Silgan high yield indentures and will not be reduced by restricted
payments made pursuant thereto after such closing date and prior to the date of
the Commitment Letter.

Annex III-A-4

1359 1360 1361 1362 1363 1364 1365 1366 1367 1368 1369 1370 1371 1372 1373 1374
1375 1376 1377 1378 1379 1380 1381 1382 1383 1384 1385 1386 1387 1388 1389 1390
1391 1392 1393 1394 1395 1396 1397 1398 1399 1400 1401 1402 1403 1404



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page36.jpg]

 

Representations and Warranties, Events of Default, Waivers and Consents:

Usual and customary for a transaction of this type, and others deemed reasonably
appropriate by the Bridge Lead Arranger, including (without limitation)
provisions no more restrictive than those contained in the Senior Credit
Facilities.

Assignments and Participations:

Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed; provided, however, that no such
approval shall be required in connection with assignments to other Bridge
Lenders or any of their affiliates. Each Bridge Lender will also have the right,
without any consent, to assign as security all or part of its rights under the
Credit Documentation to any Federal Reserve Bank. Bridge Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged to the assignee with respect to each
assignment unless waived by the Administrative Agent in its sole discretion.

If the Initial Bridge Lender makes an assignment of Subordinated Bridge Loans at
a price less than par, the assignment agreement may provide that, upon any
repayment or prepayment of such Subordinated Bridge Loans with the proceeds of
an issuance of securities of Silgan or any of its subsidiaries in which the
Initial Bridge Lender or an affiliate thereof acted as underwriter or initial
purchaser (an “Applicable Offering”), (i) Silgan shall pay the holder of such
Subordinated Bridge Loans the price set forth in the assignment agreement as the
price (which may be the price at which the Initial Bridge Lender assigned such
Subordinated Bridge Loans but in any event may not be greater than par) at which
the holder of such Subordinated Bridge Loans will be repaid by Silgan with the
proceeds of an Applicable Offering (the “Agreed Price”) and (ii) Silgan shall
pay the Initial Bridge Lender the difference between par and the Agreed Price.
Such payments by Silgan shall be in full satisfaction of such Subordinated
Bridge Loans in the case of a repayment or prepayment with proceeds of an
Applicable Offering. For the avoidance of doubt, the repayment by Silgan of the
Subordinated Bridge Loans shall not exceed par and the provisions of this
paragraph do not apply to any repayments or prepayments other than with proceeds
of an Applicable Offering.

Governing Law:

New York.

Indemnification and Expenses:

Same as the Senior Credit Facilities.

Counsel to Bridge Lead Arranger:

Latham & Watkins LLP.

Annex III-A-5

1405 1406 1407 1408 1409 1410 1411 1412 1413 1414 1415 1416 1417 1418 1419 1420
1421 1422 1423 1424 1425 1426 1427 1428 1429 1430 1431 1432 1433 1434 1435 1436
1437 1438 1439 1440 1441 1442 1443 1444 1445 1446 1447 1448 1449 1450



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page37.jpg]

 

ANNEX III-B

SUMMARY OF TERMS AND CONDITIONS

SENIOR SUBORDINATED ROLLOVER LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III-B is
attached.

Borrower:

Silgan.

Guarantors:

Same as the Subordinated Bridge Loans.

Rollover Loans:

Subordinated Rollover Loans in an initial principal amount equal to 100% of the
outstanding principal amount of the Subordinated Bridge Loans on the
Subordinated Rollover Date. Subject to the conditions precedent set forth below,
the Subordinated Rollover Loans will be available to Silgan to refinance the
Subordinated Bridge Loans on the Subordinated Rollover Date. The Subordinated
Rollover Loans will be governed by the Credit Documentation for the Subordinated
Bridge Loans and, except as set forth below, shall have the same terms as the
Subordinated Bridge Loans.

Ranking:

Same as Subordinated Bridge Loans.

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to the
Subordinated Total Cap.

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Subordinated Rollover Loans and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Subordinated Rollover Loans, and will be payable on demand.

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

Maturity:

Ten years after the Closing Date (the “Subordinated Rollover Maturity Date”).

Optional Prepayments:

For so long as the Subordinated Rollover Loans have not been exchanged for
Subordinated Exchange Notes of Silgan as provided in Annex III-C, they may be
prepaid at the option of Silgan, in whole or in part, at any time, together with
accrued and unpaid interest to the prepayment date (but without premium or
penalty).

Conditions Precedent to Rollover:

The ability of Silgan to convert any Subordinated Bridge Loans into Subordinated
Rollover Loans is subject to the following conditions being satisfied:

Annex III-B-1

1451 1452 1453 1454 1455 1456 1457 1458 1459 1460 1461 1462 1463 1464 1465 1466
1467 1468 1469 1470 1471 1472 1473 1474 1475 1476 1477 1478 1479 1480 1481 1482
1483 1484 1485 1486 1487



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page38.jpg]

 

(i) at the time of any such refinancing, there shall exist no event of default
or event that, with notice and/or lapse of time, could become an event of
default, and there shall be no failure to comply with the Take-out Demand (as
defined in the Fee Letter);

(ii)

all fees due to the Bridge Lead Arranger and the Initial Bridge Lender shall
have been paid in full;

(iii) the Subordinated Bridge Lenders shall have received promissory notes
evidencing the Subordinated Rollover Loans (if requested) and such other
documentation as shall be set forth in the Credit Documentation; and

(iv) no order, decree, injunction or judgment enjoining any such refinancing
shall be in effect.

Covenants:

From and after the Subordinated Rollover Date, the covenants applicable to the
Subordinated Rollover Loans will conform to those applicable to the Subordinated
Exchange Notes, except for covenants relating to the obligation of Silgan to
refinance the Subordinated Rollover Loans and others to be agreed.

Assignments and Participations:

Same as the Subordinated Bridge Loans.

Governing Law:

New York.

Indemnification and Expenses:

Same as the Subordinated Bridge Loans.

Annex III-B-2

1488 1489 1490 1491 1492 1493 1494 1495 1496 1497 1498 1499 1500 1501 1502 1503
1504 1505 1506 1507 1508 1509 1510



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page39.jpg]

 

ANNEX III-C

SUMMARY OF TERMS AND CONDITIONS

SENIOR SUBORDINATED EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III-C is
attached.

Issuer:

Silgan.

Guarantors:

Same as the Subordinated Bridge Loans.

Exchange Notes:

Silgan will issue the Subordinated Exchange Notes under an indenture that
complies with the Trust Indenture Act of 1939, as amended (the “Indenture”).
Silgan will appoint a trustee reasonably acceptable to the holders of the
Subordinated Exchange Notes. The Indenture will include provisions customary for
an indenture governing publicly traded high yield debt securities and
substantially similar with, and no more restrictive than, the covenants
contained in the existing Silgan high yield indenture with such changes to be
agreed based on prevailing market conditions and the operational requirements of
Silgan upon consummation of the Transaction; provided that the restricted
payments basket will be set at the level in effect on the closing date of the
existing Silgan high yield indentures and will not be reduced by restricted
payments made pursuant thereto after such closing date and prior to the date of
the Commitment Letter. Except as expressly set forth above, the Subordinated
Exchange Notes shall have the same terms as the Subordinated Rollover Loans.

Ranking:

Same as the Subordinated Bridge Loans.

Security:

None.

Interest Rate:

Interest shall be payable quarterly in arrears at a per annum rate equal to the
Subordinated Total Cap.

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Subordinated Exchange Notes and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Subordinated Exchange Notes, and will be payable on demand.

Maturity:

Same as the Subordinated Rollover Loans.

Amortization:

None.

Optional Redemption:

Until the fifth anniversary of the Closing Date, the Subordinated Exchange Notes
will be redeemable at a customary “make-whole” premium calculated using a
discount rate equal to the yield on comparable

Annex III-C-1

1511 1512 1513 1514 1515 1516 1517 1518 1519 1520 1521 1522 1523 1524 1525 1526
1527 1528 1529 1530 1531 1532 1533 1534 1535 1536 1537 1538 1539 1540 1541 1542
1543 1544 1545 1546 1547 1548



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page40.jpg]

 

Treasury securities plus 50 basis points. Thereafter, the Subordinated Exchange
Notes will be redeemable at the option of the Issuer at a premium equal to 50%
of the coupon on the Subordinated Exchange Notes, declining ratably to par on
the date which is one year prior to the Subordinated Rollover Maturity Date.

In addition, Subordinated Exchange Notes will be redeemable at the option of the
Issuer prior to the third anniversary of the Closing Date with the net cash
proceeds of qualified equity offerings of Silgan that are contributed to the
Issuer at a premium equal to the coupon on the Subordinated Exchange Notes;
provided that after giving effect to such redemption at least 65% of the
aggregate principal amount of Subordinated Exchange Notes originally issued
shall remain outstanding.

Mandatory Offer to Purchase:

The Issuer will be required to offer to purchase the Subordinated Exchange Notes
upon a Change of Control (to be defined, but no more restrictive than as set
forth in the Existing Bank Credit Agreement) at 101% of the principal amount
thereof plus accrued interest to the date of purchase.

Right to Transfer Exchange Notes:

Each holder of Subordinated Exchange Notes shall have the right to transfer its
Subordinated Exchange Notes in whole or in part, at any time to an Eligible
Holder and, after the Subordinated Exchange Notes are registered pursuant to the
provisions described under “Registration Rights”, to any person or entity;
provided that if the Issuer or any of its affiliates holds Subordinated Exchange
Notes, such Subordinated Exchange Notes shall be disregarded in any voting.
“Eligible Holder” will mean (a) an institutional “accredited investor” within
the meaning of Rule 501 under the Securities Act, (b) a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act, (c) a person
acquiring the Subordinated Exchange Notes pursuant to an offer and sale
occurring outside of the United States within the meaning of Regulation S under
the Securities Act or (d) a person acquiring the Subordinated Exchange Notes in
a transaction that is, in the opinion of counsel reasonably acceptable to the
Issuer, exempt from the registration requirements of the Securities Act;
provided that in each case such Eligible Holder represents that it is acquiring
the Subordinated Exchange Notes for its own account and that it is not acquiring
such Subordinated Exchange Notes with a view to, or for offer or sale in
connection with, any distribution thereof (within the meaning of the Securities
Act) that would be in violation of the securities laws of the United States or
any state thereof.

Registration Rights:

The Issuer will be required to:

• within 90 days after the Rollover Date, file a registration statement for an
offer to exchange the Subordinated Exchange Notes for publicly registered notes
with identical terms;

Annex III-C-2

1549 1550 1551 1552 1553 1554 1555 1556 1557 1558 1559 1560 1561 1562 1563 1564
1565 1566 1567 1568 1569 1570 1571 1572 1573 1574 1575 1576 1577 1578 1579 1580
1581 1582 1583 1584 1585 1586 1587 1588 1589 1590 1591 1592 1593



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page41.jpg]

 

• use its commercially reasonable efforts to cause the registration statement to
become effective under the Securities Act within 150 days after the Subordinated
Rollover Date;

• complete the exchange offer within 180 days after the Subordinated Rollover
Date; and

• file and use its commercially reasonable efforts to cause to become effective
a shelf registration statement for the resale of the Subordinated Exchange Notes
if it cannot complete an exchange offer by such 180th day, and keep such shelf
registration statement effective, with respect to resales of the Subordinated
Exchange Notes, for as long as it is required by the holders of the Subordinated
Exchange Notes to resell the Subordinated Exchange Notes.

If the Issuer fails to (a) complete the exchange offer within 180 days after the
Senior Rollover Date or (b) cause a shelf-registration to become effective
within 180 days of the Senior Rollover Date a registration default shall have
occurred (a “Registration Default”), in which event the Issuer shall pay
liquidated damages to each holder of Subordinated Exchange Notes with respect to
the first 90-day period immediately following the occurrence of the first
Registration Default in an amount equal to 0.50% per annum on the principal
amount of Subordinated Exchange Notes held by such holder. The amount of the
liquidated damages will increase by an additional 0.50% per annum on the
principal amount of Subordinated Exchange Notes with respect to each subsequent
90-day period until all Registration Defaults have been cured, up to a maximum
amount of liquidated damages for all Registration Defaults of 1.50% per annum.

Governing Law:

New York.

Indemnification and Expenses:

Same as the Subordinated Bridge Loans.

Annex III-C-3

1594 1595 1596 1597 1598 1599 1600 1601 1602 1603 1604 1605 1606 1607 1608 1609
1610 1611 1612 1613 1614 1615 1616 1617 1618 1619 1620 1621 1622 1623 1624 1625
1626



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page42.jpg]

 

ANNEX IV

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex IV is attached.

The initial extensions of credit under the Senior Credit Facilities and the
funding of the Bridge Loans under the Bridge Facilities will be subject to
satisfaction of the conditions set forth in the Commitment Letter and the
following:

(i) (A) The Acquisition Agreement shall not have been altered, amended or
otherwise changed or supplemented or any provision waived or consented to in any
manner that would materially and adversely affect the interests of the Lead
Arranger and the Initial Lenders without the prior written consent of the
Initial Lenders, which will not be unreasonably withheld or delayed (it being
agreed that (a) any reduction in the purchase price of the Acquisition shall not
be materially adverse to the interests of the Lead Arranger and the Initial
Lenders but shall be allocated (i) 76% to a reduction in the Senior Secured
Credit Facilities and (ii) 24% to the equity and available cash on hand of
Silgan; provided that any facts and circumstances underlying a decrease in the
purchase price may constitute a Material Adverse Effect and (b) any change to
the definition of Material Adverse Effect in the Acquisition Agreement shall be
subject to the prior written consent of the Initial Lenders, not to be
unreasonably withheld or delayed); (B) the Acquisition Agreement Representations
contained in Section 3.01(c) of the Acquisition Agreement shall be true and
correct in all material respects as of the Closing Date as though made on the
Closing Date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date); (C) the
Acquisition Agreement Representations contained in the first sentence of
Section 3.01(i) of the Acquisition Agreement shall be true and correct in all
respects as of the Closing Date as though made on the Closing Date; and (D) all
other Acquisition Agreement Representations shall be true and correct (without
giving effect to any qualifications or limitations as to materiality or Material
Adverse Effect set forth therein) as of the Closing Date as though made on the
Closing Date (except to the extent such representations and warranties expressly
relate to a specified date, in which case as of such specified date), except, in
the case of this clause (D), for such failures to be true and correct that do
not represent and are not reasonably expected to represent, individually or in
the aggregate, a Material Adverse Effect. The Specified Representations shall be
true and correct in all material respects. The Acquisition shall have been, or
shall concurrently with the funding of the Facilities be, consummated in
accordance with the terms of the Acquisition Agreement (subject to alterations,
amendments, changes, supplements, waivers or consents permitted pursuant to the
first sentence of this clause (i)). The Acquisition Agreement shall mean that
Agreement and Plan of Merger, between Silgan and Graham Packaging Company Inc.
which shall be reasonably satisfactory to the Lead Arranger (it being agreed
that the final Acquisition Agreement, dated April 12, 2011, is satisfactory to
the Lead Arranger (the “Acquisition Agreement”)).

(ii) There shall have been no Material Adverse Effect (as defined in the
Acquisition Agreement as in effect on the date hereof) since the date of the
latest audited balance sheet of Silgan provided to the Commitment Parties prior
to execution of the Commitment Letter.

(iii) The Lenders shall have received certification as to the financial
condition and solvency of Silgan and its consolidated subsidiaries taken as a
whole (after giving effect to the Transaction and the incurrence of indebtedness
related thereto) from the chief financial officer of

Annex IV-1

1627 1628 1629 1630 1631 1632 1633 1634 1635 1636 1637 1638 1639 1640 1641 1642
1643 1644 1645 1646 1647 1648 1649 1650 1651 1652 1653 1654 1655 1656 1657 1658
1659 1660 1661 1662 1663 1664 1665 1666 1667 1668 1669 1670



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page43.jpg]

 

Silgan, in form and substance reasonably satisfactory to the Lead Arranger,
together with reasonably appropriate supporting financial statements and
calculations.

(iv) The Initial Lenders shall have received customary opinions of counsel to
Silgan and the Guarantors (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the documents for such
Facility and, in the case of the Senior Credit Facilities, creation and
perfection of the liens granted thereunder on the Collateral and which shall be
consistent with the opinions of counsel that were delivered in connection with
the Existing Bank Credit Documentation) and of appropriate local counsel and
such customary corporate resolutions, certificates and other closing documents
as such Initial Lenders shall reasonably require.

(v) (a) The Senior Administrative Agent (on behalf of the Senior Lenders) shall
have received satisfactory evidence that it shall have a valid and perfected
first priority (subject to certain exceptions to be set forth in the Credit
Documentation) lien and security interest in the Collateral; (b) all filings,
recordations and searches necessary or desirable in connection with the liens
and security interests in the Collateral shall have been or concurrently will be
duly made; (c) all filing and recording fees and taxes shall have been or
concurrently will be duly paid; and (d) any surveys and title insurance (in
respect of real property with respect to which a mortgage is being provided) and
landlord waivers and access letters reasonably requested by the Senior
Administrative Agent with respect to real property interests of Silgan and its
subsidiaries shall have been obtained, in each case to be consistent with those
that were delivered in connection with the Existing Bank Credit Documentation;
provided that none of the foregoing clauses of this subsection (v) shall be
construed in a manner inconsistent with the provisions of Section 5 of the
Commitment Letter, shall be subject to the provisions therein. The Senior
Administrative Agent shall have received the results of recent lien searches in
each relevant jurisdiction with respect to the Companies and their subsidiaries,
and such search results shall reveal no liens on any assets of the Companies and
their subsidiaries except for customary permitted liens and liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Senior Administrative Agent. The Initial Lenders shall be
reasonably satisfied with the amount, types and terms and conditions of all
insurance maintained by Silgan and its subsidiaries, and the Senior Lenders
shall have received endorsements naming the Senior Administrative Agent, on
behalf of the Senior Lenders, as an additional insured or loss payee, as the
case may be.

(vi) The Lead Arranger and the Lenders shall have received each of the following
(provided that the public filing of any of the following items shall be deemed
to constitute receipt by the Lead Arranger and the Lenders of such item for
purposes of this clause (vi)): (A) the consolidated balance sheet of Silgan and
the Acquired Business as of the end of the fiscal years ending December 31,
2010, December 31, 2009, and December 31, 2008, and the related consolidated
statements of operations, cash flows and shareholders’ equity (other than
consolidating and other financial statements and data with respect to guarantor
and non-guarantor subsidiaries), accompanied by an unqualified report thereon of
Ernst & Young LLP; (B) any additional audited and unaudited financial statements
for all recent, probable or pending acquisitions by Sailfish and the Acquired
Business that would be required to be filed in a Form 8-K other than the
Acquisition; and (C) pro forma balance sheet and related statement of operations
of Silgan for fiscal year 2010 and for any subsequent interim period, in each
case pursuant to this clause (C), after giving effect to the Transaction (the
“Pro Forma Financial Statements”), promptly after the historical financial
statements for such periods are available, all of which financial statements
shall be prepared in accordance with generally accepted accounting principles in
the United States or, with respect to Pro Forma financial Statements, meet the
requirements of Regulation S-X under the Securities Act and all other accounting
rules and regulations of the Securities and Exchange

Annex IV-2

1671 1672 1673 1674 1675 1676 1677 1678 1679 1680 1681 1682 1683 1684 1685 1686
1687 1688 1689 1690 1691 1692 1693 1694 1695 1696 1697 1698 1699 1700 1701 1702
1703 1704 1705 1706 1707 1708 1709 1710 1711 1712 1713 1714 1715 1716 1717 1718



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page44.jpg]

 

Commission promulgated thereunder applicable to a registration statement under
the Securities Act on Form S-1.

(vii) All fees due to the Administrative Agents, the Lead Arranger and the
Lenders pursuant to the Fee Letter shall have been paid, and all reasonable
expenses to be paid or reimbursed to the Administrative Agents and the Lead
Arranger that have been invoiced a reasonable period of time prior to the
Closing Date shall have been paid, in each case, from the proceeds of the
initial funding under the applicable Facilities.

(viii) Each Facility (or the Notes in lieu of any Facility) shall have been
funded as contemplated by this Commitment Letter.

(ix) With respect to the Bridge Facilities, Silgan shall have engaged, pursuant
to an engagement letter, entered into as of the date of the Commitment Letter
(the “Engagement Letter”), one or more investments banks satisfactory to the
Lead Arrangers to sell or privately place the Senior Notes, Subordinated Notes
and any Take-Out Financings (as defined in the Fee Letter). With respect to the
Bridge Facilities, Silgan shall have provided the Investment Bank (as defined in
the Engagement Letter) with a completed preliminary offering memorandum
substantially similar to offering memoranda relating to Silgan’s previously
issued high yield debt securities and suitable for use in a “high yield road
show” relating to the Senior Notes (with respect to the Senior Bridge Facility)
and the Subordinated Notes (with respect to the Subordinated Bridge Facility)
and in form for preliminary offering memoranda used in private placements of
non-convertible debt securities under Rule 144A substantially similar to
offering memoranda relating to Silgan’s previously issued high yield debt
securities and including a discussion of Silgan, the Acquired Business (and/or
their respective subsidiaries), the historical and pro forma financial
statements required to be delivered pursuant to paragraph (vi) above (provided
that customary data as to the total assets, revenue, EBITDA and Adjusted EBITDA
of non-guarantor subsidiaries shall be provided) and drafts of customary comfort
letters by the independent accountants for Silgan, which such accountants are
prepared to issue upon completion of customary procedures. With respect to the
Subordinated Bridge Facility, the Investment Bank shall have been afforded a
period of at least 10 consecutive business days, or such shorter period as shall
be mutually agreed upon by Silgan and the Investment Bank, following the
satisfaction of the condition set forth in the immediately preceding sentence
(the “Marketing Period”) to seek to offer and sell or privately place the
Subordinated Notes, respectively, with qualified purchasers thereof. For
purposes of determining the Marketing Period, the periods from August 29, 2011
to September 5, 2011 and December 23, 2011 to January 2, 2012 shall not be
deemed to be business days.

(x) After giving effect to the Transaction, Silgan and its subsidiaries shall
have outstanding no indebtedness or preferred stock other than (a) the loans and
other extensions of credit under the Facilities (or the Notes in lieu of any
Facility), (b) 7.25% Senior Notes of Silgan due 2016 in an aggregate principal
amount no greater than $244.4 million, (c) 8.25% Senior Notes of the Acquired
Business (which shall have been assumed by Silgan), due 2017 and 2018, in an
aggregate principal amount no greater than $503.4 million minus the principal
amount of the Senior Bridge Loans and any Senior Permanent Securities
outstanding after giving effect to the Transaction, and (d) other indebtedness
in limited amounts to be mutually agreed upon which shall include indebtedness
permitted by the Existing Bank Credit Documentation and by the existing credit
agreement of Graham Packaging Company Inc. The Senior Administrative Agent and
the Subordinated Bridge Administrative Agent and, if applicable, the Senior
Bridge Administrative Agent shall have received reasonably satisfactory evidence
of repayment of all indebtedness to be repaid on the Closing Date and the
discharge (or the making of arrangements for discharge) of all liens other than
liens permitted to remain outstanding under the Credit Documentation.

Annex IV-3

1719 1720 1721 1722 1723 1724 1725 1726 1727 1728 1729 1730 1731 1732 1733 1734
1735 1736 1737 1738 1739 1740 1741 1742 1743 1744 1745 1746 1747 1748 1749 1750
1751 1752 1753 1754 1755 1756 1757 1758 1759 1760 1761 1762 1763 1764 1765



--------------------------------------------------------------------------------

LOGO [g174480ex10_1page45.jpg]

 

(xi) To the extent requested by the Senior Administrative Agent at least ten
(10) business days prior to the Closing Date, Silgan and each of the Guarantors
shall have provided the documentation and other information to the
Administrative Agents that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the Patriot
Act, at least five (5) business days prior to the Closing Date.

Annex IV-4

1766 1767 1768 1769 1770